Name: COUNCIL REGULATION (EEC) No 1561/93 of 14 June 1993 amending Regulation (EEC) No 2072/92 fixing the target price for milk and the invervention prices for butter, skimmed-milk powder and Grana Padano and Parmigiano Reggiano cheeses for two annual periods from 1 July 1993 to 30 June 1995
 Type: Regulation
 Subject Matter: processed agricultural produce;  prices
 Date Published: nan

 25. 6. 93 Official Journal of the European Communities No L 154/33 COUNCIL REGULATION (EEC) No 1561/93 of 14 June 1993 amending Regulation (EEC) No 2072/92 fixing the target price for milk and the invervention prices for butter, skimmed-milk powder and Grana Padano and Parmigiano Reggiano cheeses for two annual periods from 1 July 1993 to 30 June 1995 THE COUNCIL OF THE EUROPEAN COMMUNITIES, 1 . For the period from 1 July 1993 to 30 June 1994 (ECU/100 kg) ( a ) Target price for milk 26,40 ( b) Intervention price for:  butter 284,00  skimmed-milk powder 172,43  Grana Padano cheese:  between 30 and 60 days old 372,05  at least six months old 462,51  Parmigiano Reggiano cheese, at least six months old 511,37 Having regard to the Treaty establishing the European Economic Community, and in Particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament (2), ^ Whereas following decisions taken by the Council in the context of reform of the milk sector, the analysis of the market undertaken by the Commission shows that the situation regarding milk fat gives cause for much greater concern than that for milk protein; whereas, as a consequence, an attempt should be made immediately to remedy the imbalance on the market for milk fat and, from 1 July 1993 , a 3 % reduction in the intervention price for butter should be introduced by amending, as a result, Regulation (EEC) No 2072/92 ( 3 ), 2. For the period from 1 July 1994 to 30 June 1995 (ECU/100 kg) (a) Target price for milk 26,13 (b) Intervention price for :  butter 278,14  skimmed-milk powder 172,43  Grana Padano cheese:  between 30 and 60 days old 369,84  at least six months old 460,18  Parmigiano Reggiano cheese, at least six months old 509,04' HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2072/92 is hereby amended as follows: 1 . Article 1 shall be deleted ; 2. Article 2 shall be replaced by the following: 'Article 2 The target price for milk and the intervention prices for milk products shall be set as follows, without prejudice to later adaptations. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 June 1993 . For the Council The President B. WESTH H OJ No C 112 , 22. 4. 1993, p. 11 . ( 2) OJ No C 150, 31 . 5 . 1993 . (3 ) OJ No L 215, 30 . 7. 1992, p. 65 .